I3&-/5
                                         ELECTRONIC RECORD


COA #      10-14-00204-CR                                     OFFENSE:      Aggravated Sexual Assault

           Ronald Gene Grizzle, Jr. v. The State of
STYLE:     Texas                                              COUNTY:       Johnson


TRIAL COURT:              249th Dlistrict Court                                                  MOTION
TRIAL COURT #:            F48507                                  FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. D.'Wayne Bridewell                 DATE:

DISPOSITION:       AFFIRMED                                       JUDGE:




DATE:        January 15, 2015

JUSTICE:     Scoggins                   PC              S   YES

PUBLISH:                                DNP:      YES


CLK RECORD:        7/10/2014                                SUPPCLKRECORD:

RPT RECORD:        8/29/2014                                SUPPRPTRECORD:

STATE BR:          12/1/2014                                SUPP BR:
APP BR:            10/28/2014                               PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                   CCA #             | 3fc *f5
        PRO S£                     Petition                            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                    DATE:

                                                                       JUDGE:

DATE: _                                                                SIGNED:.                   PC:

JUDGE:             f^L    uCiAo4»i—                                    PUBLISH:                  DNP:




                    MOTION FOR REHEARING IN                            MOTION FOR STAY OF MANDATE IS:

CCA IS:.                    ON                                                              ON

JUDGE:                                                                 JUDGE: